  2:20-cv-02753-RMG-MGB          Date Filed 11/20/20     Entry Number 17       Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF SOUTH CAROLINA
                            BEAUFORT DIVISION

Donavon Chestnutt,                              C/A No. 2:20-cv-02753-RMG-MGB

              PLAINTIFF,

       v.

Bryan Stirling, LeVern Cohen,
Consonya Washington, Cedric Major,                          Rule 26(f) Report
South Carolina Department of
Corrections,

              DEFENDANTS
       The parties, having consulted pursuant to Rule 26(f), Fed. R. Civ. P., hereby report as
follows (check one below):


              We agree that the schedule set forth in the Amended Conference and Scheduling
              Order filed is appropriate for this case. The parties’ proposed discovery plan as
              required by Fed. R. Civ. P. Rule 26(f) and the information required by Local
              Civil Rule 26.03 will be separately filed by the parties.

              We agree that the schedule set forth in the Conference and Scheduling Order filed
              October 16, 2020, requires modification as set forth in the proposed Consent
              Amended Scheduling Order which will be e-mailed to chambers as required (use
              format of the Court’s standard scheduling order). The parties’ proposed
              discovery plan as required by Fed. R. Civ. P. Rule 26(f) and the information
              required by Local Civil Rule 26.03 will be filed separately by the parties.

              We are unable, after consultation, to agree on a schedule for this case. We,
              therefore, request a scheduling conference with the Court. The parties’
              proposed discovery plan as required by 26(f) Fed. R. Civ. P., with
              disagreements noted, and the information required by Local Civil Rule 26.03
              will be separately filed by the parties.




                                            -1-
  2:20-cv-02753-RMG-MGB    Date Filed 11/20/20   Entry Number 17   Page 2 of 2




                                   GRIFFITH, FREEMAN & LIIPFERT, LLC

                                    /s/ O. Edworth Liipfert, III
                                   O. Edworth Liipfert, III
                                   600 Monson Street
                                   PO Drawer 570
                                   Beaufort, SC 29901
                                   843-521-4242
                                   843-521-4247 (fax)
                                   worth@griffithfreeman.com

                                   ATTORNEYS FOR DEFENDANTS
                                   STIRLING, COHEN, WASHINGTON,
                                   AND SCDC

November 20, 2020
Beaufort, South Carolina




                                    -2-
